DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Rundle et al. (US 2014/0072794, “Rundle”) in view of Kondoh et al. (US 2016/0377909, “Kondoh”). 
Regarding claim 1, Rundle teaches first and second adhesive strips (see, e.g., Fig. 3B). Rundle teaches that the adhesive strips may have gaps or be applied serially on either or both of the first or second adhesive component (see Fig. 3A, section 302, and [0038]; see, e.g., adhesive layers 312, 314, 322, 324 and Rundle noting that the adhesive layers on either or both sides at various positions may have a gap in the adhesive). Rundle additionally teaches that the adhesives may be “multilayer” and thus would have first and second adhesive layers or strips ([0032] and see Figs. 1B and 3B). Rundle teaches generally that the adhesives may be separated by a carrier or separation layer but also teaches that the layers are highly configurable and that their properties and compositions may be adjusted and also teaches that the configuration of the layers may be adjusted according to the desired properties of the layers ([0033], [0034]; and see [0037], teaching that carrier layers are not strictly necessary and that no carrier may also be used). It therefore would have been obvious to the ordinarily skilled artisan to have included first and second adhesive layers in contact with one another (i.e., without a separation or carrier layer between the two). 
    PNG
    media_image1.png
    377
    624
    media_image1.png
    Greyscale
	Rundle fails to specifically teach that the gaps between first adhesive strips and the gaps between the second adhesive strips are staggered or that their projections on an underlying display device do not overlap, however, Rundle teaches that the adhesive may be removed from only one side of the substrate layer at a given position in the laminate in order to accommodate features in the display or to provide an air gap at that space ([0038]). It therefore would have been obvious to have staggered apart the gaps or discontinuities in the top and bottom adhesive components, or only selectively applied adhesive to one side of the substrate at certain portions of the laminate, in order to accommodate features in the display or to provide an air gap at that space ([0038]). In the same field of endeavor of sealant or adhesive strips for use in display devices ([0008]), Kondoh teaches to stagger first and second adhesive strip components so that their gaps or discontinuities do not overlap (e.g., [0028], [0029], Figs. 3 and 5). Kondoh teaches that doing so may be an effective manner of absorbing deformation such as warping in the device in order to prevent degradation in image quality ([0031], [0028], [0029]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted gaps or discontinuities in the adhesive layers of Rundle so that they do not overlap in order to provide an effective manner of absorbing deformation such as warping in the device and to prevent degradation in image quality ([0031], [0028], [0029]). Further, it would have been obvious to have adjusted the shape of the adhesive components, including creating a discontinuity portion of the adhesive in only one side or layer of the adhesive at a time as doing so would be a simple adjustment to the shape of the adhesive consistent with the teachings of Rundle (e.g., [0038]) and because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966. 
Regarding claims 2 and 3, teaches generally that the adhesives may have the same thickness and width ([0036], [0029], teaching generally that the dimensions of the adhesive may be adjusted to suit the needs of the device). 
Regarding claim 4, Rundle additionally teaches that the adhesive may have gaps or discontinuities and that the shapes of the adhesive and the discontinuities are not particularly limited ([0029], [0038]). Furthermore, it would have been obvious to the person of ordinary skill in the art at the time of filing to have adjusted the width of the gap, including so that it was less than twice the width of the adhesive strips, so as to provide air gaps, or to accommodate sensitive features or components in the display (see, [0029], [0038] and see Fig. 1B, having discontinuities or gaps between adhesive members). 
Regarding claim 5, Rundle additionally teaches that the adhesive layers may be made of the same material (e.g., [0033]). 

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle in view of Kondoh as applied to claim 1, above, and further in view of Khan et al. (US 2004/0232394, “Khan”).
Regarding claims 6 and 7, Rundle additionally teaches that the adhesive is not particularly limited ([0032]) but fails to specifically teach the makeup of the adhesive. However, in the same field of endeavor of adhesives for use in display devices (e.g., [0002]), Khan teaches that, for example, polyacrylates function as useful adhesives in a display device (e.g., [0112] – [0115]). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have used a polyacrylate component as the adhesive compound of Rundle for its usefulness in display devices and because in the absence of a specific teaching regarding the composition of the adhesive by Rundle, it would have been necessary for the person of ordinary skill to consider the prior art for a useful composition for an adhesive (Khan, [0112] – [0115]). Further, the simple substitution of a known element or compound that would provide predictable results (in this case, providing a functional adhesive layer) would have been obvious to the person of ordinary skill in the art at the time of filing (please see MPEP 2143). 

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundle in view of Kondoh as applied to claim 1, above, and further in view of Shen et al. (US 2018/0210289, “Shen”).
Regarding claim 8, while Rundle teaches that there may be gaps or discontinuities in the adhesive (see, e.g., Figs. 1B, 3B, [0038]), Rundle fails to teach that the upper and lower adhesives have four such gaps (thus creating four adhesive strips each). While it would have been obvious to the ordinarily skilled artisan to have adjusted the number of gaps in each of the upper and lower adhesive based on the design and functional requirements of the device (e.g., [0038]), in the same field of endeavor of adhesives for use in display devices ([0002], [0003]), Shen teaches that it is known to provide discontinuities or gaps between strips of adjacent adhesives ([0003], [0039], [0040]) and that doing so allows linear pieces of adhesive to be used in display device applications more easily and allows for the tape or adhesive body to expand or shrink more easily as the temperature or changes without affecting other nearby materials ([0039], [0040], and see Figs. 1 and 8, [0003]). Therefore, it would have been obvious to the ordinarily skilled artisan to have provided gaps or discontinuities in the each of the upper and lower adhesives of Rundle, including enough that there are at least four linear sections of each the upper and lower adhesive, in order to allow linear pieces of adhesive to be used in display device applications more easily and to allow for the tape or adhesive body to expand or shrink more easily as the temperature or changes without affecting other nearby materials ([0039], [0040], and see Figs. 1 and 8, [0003]).
Regarding claim 9, modified Rundle fails to specifically teach that the gaps between first adhesive strips and the gaps between the second adhesive strips are staggered (such that their projections on an underlying display device do not overlap or such that the gaps alternate or are covered by the respective upper or lower adhesive layer), however, Rundle teaches that the adhesive may be removed from only one side of the substrate layer at a given position in the laminate in order to accommodate features in the display or to provide an air gap at that space ([0038]). It therefore would have been obvious to have staggered apart the gaps or discontinuities in the top and bottom adhesive components, or only selectively applied adhesive to one side of the substrate at certain portions of the laminate, in order to accommodate features in the display or to provide an air gap at that space ([0038]). Further, it would have been obvious to have adjusted the shape of the adhesive components, including creating a discontinuity portion of the adhesive in only one side or layer of the adhesive at a time as doing so would be a simple adjustment to the shape of the adhesive consistent with the teachings of Rundle (e.g., [0038]) and because a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966.

Response to Arguments
Applicant’s arguments filed 4/18/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that when heated and melted the adhesive members fill gaps or discontinuities in the opposite adhesive layers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant argues that Rundle teaches the inclusion of an interlayer between the adhesive layers. However, the Examiner notes that Rundle teaches merely that the inclusion of such an interlayer is permitted, but not mandatory. Rundle teaches generally that the adhesives may be separated by a carrier or separation layer but also teaches that the layers are highly configurable and that their properties and compositions may be adjusted and also teaches that the configuration of the layers may be adjusted according to the desired properties of the layers ([0033], [0034]; and see [0037], teaching that carrier layers are not strictly necessary and that no carrier may also be used). It therefore would have been obvious to the ordinarily skilled artisan to have included first and second adhesive layers in contact with one another (i.e., without a separation or carrier layer between the two).
In response to applicant's argument that Rundle is silent as to the particular motivation of applying two strips of adhesives as presently claimed (i.e., in order to seal the four corners of a display without the creation of a gap in the corner areas of the display), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Therefore, claims 1-9 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782